DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

    Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/27/2022 has been entered. Claims 25, 31, 37 and 43 have been amended. Claims 1-24, 26-30, 32-36, 38-42 and 44-68 have been canceled. Claims 69-84 have been added. Claims 25, 31, 37, 43 and 69-84 are currently pending in this application. 

                                                          Response to Arguments
3.	The applicant's arguments filed on 04/27/2022 regarding claims 25, 31, 37, 43 and 69-84  have been fully considered but are moot in view of the new ground(s) of rejection. The rejection has been revised and set forth below according to the amended claims.

Information Disclosure Statement
4.	The Examiner has considered the reference(s) listed on the Information Disclosure Statement submitted on 01/03/2022.

                    Claim Objections (minor informalities)
5.	Claims 31 is objected to because of the following informalities:
Claim 31 recites:
A duplication transmission method, comprising: sending, by a radio access network (RAN) device, through media access control (MAC) HW 85338344US04Page 2 of 10configuration signaling, duplication transmission configuration information to a terminal device, wherein the duplication transmission configuration information comprises configurations of a duplication transmission mode and a duplication transmission content of the terminal device, wherein the duplication transmission configuration information comprises configurations of a duplication transmission mode and a duplication transmission content of the terminal device, wherein the configuration of the duplication transmission mode instructs the terminal device whether to perform duplication transmission
wherein the configuration of the duplication transmission content indicates data radio bearer (DRB) data on which the terminal device performs duplication transmission, and wherein the-MAC configuration signaling comprises identifiers of at least two logical channels (LCs) and a duplication transmission indicator of each of the at least two LCs, and wherein the at least two LCs correspond to the DRB.
According to the structure of claim 31, it appears that amended part (i.e. wherein the duplication transmission configuration information comprises configurations of a duplication transmission mode and a duplication transmission content of the terminal device) is the redundant portion of the limitation already recited (i.e. wherein the duplication transmission configuration information comprises configurations of a duplication transmission mode and a duplication transmission content of the terminal device). 
Regarding claim 43, the claim is objected based on the same reasoning (redundant portion of the limitation already recited) as presented in the objection of claim 31.
Further clarification is requested to understand what applicant is trying to accomplish. For the purpose of examination, the examiner will interpret as best understood.

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 25, 31, 37, 43 and 69-84 are rejected under 35 U.S.C. 103 as being unpatentable over Babaei et al. (US 2018/0279262 A1; support for the cited paragraphs sporadically through the disclosures of provisional application no. 62/475,600, filed on 03/23/2017), hereinafter “Babaei” in view of BAEK et al. (US 2020/0092746 A1; support for the cited paragraphs sporadically through the disclosures of foreign application no. KR 10-2017-0036822, filed on 03/23/2017), hereinafter “Baek”.
Regarding claim 25, Babaei discloses a duplication transmission method (paragraphs [0299], [0313]; packet duplication function configured per radio bearer), comprising: 
receiving, by a terminal device (paragraphs [0299], [0305], [0313]; receiving one or more messages from a base station (e.g., NR gNB or eLTE eNB)), through media access control (MAC) configuration signaling (paragraphs [0305]; scheduling of the plurality of logical channels performed by single MAC entity and scheduling of the plurality of logical channels performed by two or more MAC entities), duplication transmission configuration information from a radio access network (RAN) device (paragraphs [0299], [0313]; logical channels with data and/or logical channels with duplicate data), wherein the duplication transmission configuration information comprises configurations of a duplication transmission mode and a duplication transmission content of the terminal device (paragraphs [0299], [0313]; one or more messages may comprise configuration parameters) , wherein the configuration of the duplication transmission mode instructs the terminal device whether to perform duplication transmission (paragraphs [0299], [0313]; turning on/off the duplication function (e.g., using RRC and/or physical layer and/or MAC layer signaling), wherein the configuration of the duplication transmission content indicates data radio bearer (DRB) data on which the terminal device performs duplication transmission (paragraphs [0305], [0313], [0320]; configuration parameters for a plurality of data radio bearers (DRBs) and/or signaling radio bearers (SRBs), and wherein the MAC configuration signaling comprises identifiers of at least two logical channels (LCs) (paragraphs [0305], [0313], [0320]; MAC control element indicating activation of packet duplication) and a duplication transmission indicator of each of the at least two LCs, and wherein the at least two LCs correspond to the DRB (paragraphs [0305], [0313], [0320]; radio bearer corresponds to first and second logical channels).
While Babaei implicitly refers to “the duplication transmission configuration information comprises configurations of a duplication transmission mode and a duplication transmission content of the terminal device” (paragraphs [0299], [0305], [0313], [0320]; configuration parameters for DRBs/SRBs) [Note: Assuming Arguendo that Babaei does not explicitly disclose or strongly suggest: “the duplication transmission configuration information comprises configurations of a duplication transmission mode and a duplication transmission content of the terminal device”], Baek from the same or similar field of endeavor explicitly discloses duplication transmission configuration information from a radio access network (RAN) device (Figs. 5, 7, 9, paragraphs [0079], [0083], [0087]; packet duplication performed through logical channels) the duplication transmission configuration information (Fig. 9, Bearer Configuration Scheme) comprises configurations of a duplication transmission mode (Fig. 9, DuplicationMode=True) and a duplication transmission content of the terminal device (Fig. 9, DRB ID=6).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “the duplication transmission configuration information comprises configurations of a duplication transmission mode and a duplication transmission content of the terminal device” as taught by Baek, in the system of Babaei, so that it would provide efforts to develop an improved 5G communication system or a pre-5G communication system in order to meet wireless data traffic demands that have increased after 4G communication system commercialization (Baek, paragraph [0003]).

Regarding claim 31, the claim is rejected based on the same reasoning as presented in the rejection of claim 25 from the perspective of a radio access network device (RAN).

Regarding claim 37, the claim is rejected based on the same reasoning as presented in the rejection of claim 25.

Regarding claim 43, the claim is rejected based on the same reasoning as presented in the rejection of claim 25 from the perspective of a radio access network device (RAN).

Regarding claim 69, Babaei discloses the identifiers of the at least two LCs indicates indices of the at least two LCs (paragraphs [0305], [0313], [0320]; MAC control element indicating activation of packet duplication for the first radio bearer; in an example, the first radio bearer may correspond to a first logical channel and a second logical channel).

Regarding claim 70, Babaei in view of Baek disclose the method according to claim 25.
Baek further discloses the duplication transmission indicator takes value of 1 to indicate activation of a logical channel (LC) of the at least two LCs (paragraph [0124]; indication that the message is a duplication activation message including in a logical channel ID (LCID) part of the transmitted MAC CE; corresponding value of 1 (or 0) added to the next byte).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “the duplication transmission indicator takes value of 1 to indicate activation of a logical channel (LC) of the at least two LCs” as taught by Baek, in the system of Babaei, so that it would provide efforts to develop an improved 5G communication system or a pre-5G communication system in order to meet wireless data traffic demands that have increased after 4G communication system commercialization (Baek, paragraph [0003]).
Regarding claim 71, Babaei in view of Baek disclose the method according to claim 25.
Baek further discloses the duplication transmission indicator takes value of 0 to indicate activation of a logical channel (LC) of the at least two LCs (paragraph [0124]; indication that the message is a duplication activation message including in a logical channel ID (LCID) part of the transmitted MAC CE; corresponding value of 1 (or 0) added to the next byte).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “the duplication transmission indicator takes value of 0 to indicate activation of a logical channel (LC) of the at least two LCs” as taught by Baek, in the system of Babaei, so that it would provide efforts to develop an improved 5G communication system or a pre-5G communication system in order to meet wireless data traffic demands that have increased after 4G communication system commercialization (Baek, paragraph [0003]).

Regarding claim 72, Babaei discloses a LC corresponds to one of the following: a cell, a carrier, a Numerology, or an antenna port (paragraphs [0289], [0300], [0308], [0309]; one or more logical channel priorities for one or more TTIs/transmission durations/numerologies; logical channels of the MCG and SCG).

Regarding claim 73, the claim is rejected based on the same reasoning as presented in the rejection of claim 69 from the perspective of a radio access network device (RAN).

Regarding claim 74, the claim is rejected based on the same reasoning as presented in the rejection of claim 70 from the perspective of a radio access network device (RAN).
Regarding claim 75, the claim is rejected based on the same reasoning as presented in the rejection of claim 71 from the perspective of a radio access network device (RAN).

Regarding claim 76, the claim is rejected based on the same reasoning as presented in the rejection of claim 72 from the perspective of a radio access network device (RAN).

Regarding claim 77, the claim is rejected based on the same reasoning as presented in the rejection of claim 69.

Regarding claim 78, the claim is rejected based on the same reasoning as presented in the rejection of claim 70.

Regarding claim 79, the claim is rejected based on the same reasoning as presented in the rejection of claim 71.

Regarding claim 80, the claim is rejected based on the same reasoning as presented in the rejection of claim 72.

Regarding claim 81, the claim is rejected based on the same reasoning as presented in the rejection of claim 69 from the perspective of a radio access network device (RAN).

Regarding claim 82, the claim is rejected based on the same reasoning as presented in the rejection of claim 70 from the perspective of a radio access network device (RAN).
Regarding claim 83, the claim is rejected based on the same reasoning as presented in the rejection of claim 71 from the perspective of a radio access network device (RAN).

Regarding claim 84, the claim is rejected based on the same reasoning as presented in the rejection of claim 72 from the perspective of a radio access network device (RAN).

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SITHU KO whose telephone number is 571-272-8647.  The examiner can normally be reached on Mon-Friday 8:30am-5:00pmEST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SITHU KO/           Primary Examiner, Art Unit 2414